 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 1 of 23

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
AT HARRISBURG

Robert D. Kline,

lili atl

Plaintiff
) Civil Action No. 1:19-cv-00437-
) YK-KM
)

Advanced Insurance Underwriters, )
LLC, Jason Wyman and Marilyn E. )
Morello, ) JURY TRIAL DEMANDED

Defendants. )

PLAINTIFF’S FIRST AMENDED COMPLAINT IN RESPONSE TO
DEFENDANTS’ RULE 12(B) MOTION

Plaintiff ROBERT D. KLINE brings this action for damages,
restitution, statutory damages, punitive damages, sanctions, interest,
and court costs pursuant to Federal Statute 47 U.S.C. 227 et seq.
(“TCPA’) and 47 C.F.R. 64 et seq. for the ultra vires illegal actions

and deliberate and knowing tortuous activity of ADVANCED
 

 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 2 of 23

INSURANCE UNDERWRITERS, LLC, JASON WYMAN, individually
and as member of Advanced Insurance Underwriters, LLC and
MARILYN E. MORELLO, individually and as employee, agent,
servant of Advanced Insurance Underwriters, LLC to include their
subcontractor(s), if any who are unknown at this time for negligently
and/or willfully contacting Plaintiff via Plaintiff's cell phone to solicit
sales (“Sales Calls”), by utilization of an automatic telephone dialing
system, in violation of the Telephone Consumer Protection Act, 47
U.S. C. § 227 et seq. (TCPA) and related claims that form part of the
same claim or controversy. Plaintiff demands a trial by jury, and
complains and alleges as follows:
l. INTRODUCTION

1. Upon information and belief Plaintiff believes that Defendant
Advanced Insurance Underwriters, LLC (“Advanced”) is a company
located in Florida and incorporated in that state that is in the business
of marketing and selling, inter alia, various insurance products to
individuals throughout Pennsylvania as well as other stated in the US.
Its registered agent addressed for service of process is located at
3250 N. 29th Ave., Hollywood, FL 33020.

2. Plaintiff brings this action to challenge Advance’s practices in
 

Case 1:19-cv-00437-YK-KM Document5 Filed 03/26/19 Page 3 of 23

the telephone solicitation of their products and services. Specifically,
Plaintiff challenges Advance’s and their agents, servants,
subcontractors and employees illegal telephone solicitations by which
they market their products and services, illegal calls made using an
automatic telephone dialing system and robo calls, as well as their
failure to maintain a Do-Not-Call policy or list in connection therewith.
Plaintiff also makes claims for trespass to chattels for the illegal use
of his cellular telephone.

3. All of the claims asserted herein arise out of Advance’s illegal

telephone solicitation campaign and are a common fact pattern.

JURISDICTION AND VENUE

4. This matter has been removed by Defendants from Mifflin
County Court of Common Pleas and also has jurisdiction over this
action pursuant to 28 U.S.C. § 13371.

5. Venue is proper in this judicial district pursuant to 28 U.S.C. §
1391(b)(2), in that Defendants conduct business in, and a substantial
part of the events giving rise to Plaintiffs claims occurred in Mifflin
County, Pennsylvania which lies within this judicial district, pursuant

to 28 U.S.C. §118(b). Plaintiff received the phone calls to a 570-area
;
 

Case 1:19-cv-00437-YK-KM. Document 5 Filed 03/26/19 Page 4 of 23

code number, which is used in this judicial district and, thus, they
have intentionally availed themselves to jurisdiction in this
Commonwealth. Plaintiff avers that Defendants, by the doing of a
single act in this Commonwealth of Pennsylvania for the purpose of
thereby realizing pecuniary benefit or otherwise accomplishing an
object with the intention of initiating a series of such acts, such as
selling insurance, have therefore voluntarily availed themselves to the
privileges of doing business in the Commonwealth of Pennsylvania
and is therefore subject to the jurisdiction of Pennsylvania courts as
per 42 Pa. C. S. A. 5301 et seq. Plaintiff further states that
Defendants by violating the TCPA in their calls to the Plaintiff have
caused harm or a tortuous injury in the Commonwealth of
Pennsylvania by an act or omission outside this Commonwealth as
per 42 Pa. C. S. A. 5301 et seq. Defendants have engaged in illegal
telemarketing in their attempts to contract to supply services of
insurance in the Commonwealth of Pennsylvania to Plaintiff and are
therefore subject to jurisdiction here as per 42 Pa. C. S. A. 5301 et
seq. Given the repetitive calls made to Plaintiff, each of the
Defendants has sufficient minimum contacts with this District, and

otherwise purposely availed themselves of the markets in this District.
Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 5 of 23

Also, see Lary v. The Doctors Answer, LLC CV-12-S-3510-NE (N.D.
Ala. March 8, 2013), a Federal Telephone Consumer Protection Act
case, which held that “venue is proper in the district where [plaintiff]
resides because the injury did not occur when the facsimile was
sent...; it occurred when the [facsimile] was received.” Facsimile
messages, text messages and phone calls that are described here
are treated as violations under the TCPA.

ll. Parties

6. Plaintiff. is an individual who received the alleged phone calls
on his private cellular telephone line mentioned herein. Plaintiff is an
adult individual and a citizen of the Commonwealth of Pennsylvania
who may be mailed at 2256 Fairview Road, McClure, PA 17841.

7. Defendant Advanced is a company located in Florida and
incorporated in that state. Upon information and belief Defendant
Advanced markets and sells, inter alia, various health insurance
products to individuals in Pennsylvania and other states in the US.
Its registered agent addressed for service of process is located at
3250 N. 29th Ave., Hollywood, FL 33020.

8. Defendant Jason Wyman (“Wyman’) is an adult individual who

is the principal or managing member of Advanced. Upon knowledge

5
 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 6 of 23

and belief Wyman is the primary individual who reaps the benefit of
the tortuous and illegal conduct described herein that is technically
carried our on in the name of Advance. Such tortuous and ultra vires
conduct exceeds the permissible actions of corporations and LLC's in
Pennsylvania and Florida.

9. Defendant Marilyn E. Morello (“Morello”) was an agent,

~ employee or acting as a joint venture with the other Defendants in

doing the acts alleged herein. Plaintiff believes that each Defendant
had actual and/or constructive knowledge of each of the other
Defendant, and ratified, approved, joined in acquiesced and/or
authorized the wrongful acts of each co-Defendant(s), and/or retained
the benefits of said wrongful acts.

10. Upon information and belief the Defendants, and each of
them, aided and abetted, encouraged and rendered substantial
assistance to the other Defendants, in committing the wrongful acts
alleged herein. In taking action, as particularized herein, to aid and
abet and substantially assist the commission of these wrongful acts
and other wrongdoing complained of, each of the Defendants acted
within an awareness of its primary wrongdoing and realized that its

conduct would substantially assist the accomplishment of the
 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 7 of 23

wrongful conduct, wrongful goals, and wrongdoing.

11. At all times herein mentioned, Defendants conspired by
means of mutual! understanding, either expressly or impliedly, among
themselves and with others in engaging and/or planning to engage in
the activities detailed herein to accomplish the wrongful conduct,
wrongful goals, and wrongdoing.

12. The TCPA imposes personal liability on individuals who
participate in or commission illegal telemarketing calls.

13. Under the TCPA, an individual such as Wyman or Morello
may be personally liable for the acts alleged in this Complaint
pursuant to 47 U.S.C. §217, the Communications Act of 1934, as
amended, of which the TCPA is a part, which read, inter alia: “[T]he
act, omission, or failure of any agent, or other person acting for or
employed by any common carrier or user, acting within the scope of
his employment, shall in every case be deemed to be the act,
omission, or failure or such carrier or user, as well as of the person.”
47 U.S.C. §217 (emphasis added).

14. When considering individual officer liability, other Courts have
agreed that a corporate officer involved in the telemarketing at issue

may be personally liable under the TCPA. See, e.g., Jackson v. Five
 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 8 of 23

Star Catering, Inc. v. Beason, 2013 U. S. Dist. LEXIS 159985,
*10(E.D. Mich., Nov. 8, 2013), which states that “[MJany courts have
held that corporate actors can be individually liable for violating the
TCPA where they ‘had direct, personal participation in or personally
authorized the conduct found to have violated the state.” See also
Maryland v. Universal Elections, 787 F. Supp. 2s. 408, 415-16 (D.
Md. 2011, stating that ‘If an individual acting on behalf of a
corporation could avoid individual liability, the TCPA would lose much
of its force.”

15. Defendants Wyman and Morello are personally liable under
the “participation theory” of liability because Wyman is the controlling
manager of Advance and Morello was conspiratorial agent who
received the phone calls from the lead generation agent. Plaintiff
avers that spoof numbers were used to protect the real number of the
Advance and thus their location in order that their operation could
survive, yet could probably be immune from plaintiffs who would
pursue them for TCPA violations.. Furthermore, Wyman, being a
supervisor/manager is personally liable because he is or should be
personally responsible for ensuring company employees TCPA

compliance.
 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 9 of 23

ill. Factual Allegations

16. On or about April or May, 2017, Plaintiff received the first of
numerous calls which later discovery will reveal which were made
using an automatic telephone dialing system (“ATDS”), or robocall
equipment made by an entity that identified themselves as Health
Registration Center (“Center”). Although the aforementioned name is
probably purely fictitious and not thus not registered to do business in
a fictitious name, Plaintiff believes that the aforementioned entity and
agents that called him using that name were “lead generation agents”
and/or subcontractors or associates of the Defendants as will be
explained herein. These calls were made to Plaintiffs personal
cellular telephone number, 570-658-3448. Plaintiff had not
consented to this solicitation at any time, and Plaintiff's telephone
number was registered on the Federal Do-Not-Call Registry.

17. Most times when the Plaintiff was called by Center the cell
phone display indicated they were calling from numbers bearing the
area code 570 which is the phone district area code wherein the
Plaintiff resides and is the same area code as the first three digits of

his cellular phone number. Although the Defendants in this lawsuit
 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 10 of 23

are from Florida, telemarketers often use a district area code of the
area in which the prospect resides, rather than their own, since it is
more likely to cause a prospect to answer the phone to find out who
is calling.

18. When Plaintiff answered the calls referenced herein each
time he heard “dead air” or silence for a few seconds after which he
heard an electronic “blip” before a live agent began speaking about
health insurance. Generally, in telemarketing operations there is are
lead generation agents who are the first level people that call
thousands of people with their ATDS and robo systems that generate
dead air because all the calls cannot be answered by the agent. The
electronic blips occur when the calling agent answers the phone and
speaks to the prospect, such as the Plaintiff.

19. When Plaintiff asked who was calling each time he was called
in this matter the agent indicated that it was Center and Plaintiff,
already being part of Medicare system, told the agents he did not
need any health insurance and not to call. After a few calls over a
period of a few days it was apparent that Center would not cease
their calling Plaintiff and thus the annoyance and disruption that

accompanied the calls would continue.

10
Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 11 of 23

20. Plaintiff, after receiving more calls from Center, began to
realize that they were not going to honor his request not to call.
Accordingly he endeavored to investigate Center, but, since Plaintiff
is generally in a weak reception area, the reception of the cell phone
would diminish and was generally insufficient to carry on a
conversation needed to complete an in depth trace as to where
Center was located and who might be the second level marketing
entity, which is normally a insurance agent with in-depth knowledge
of insurance for a registered insurance agency such as Defendants.

21. At various times Plaintiff requested the Do Not Call policy of
the Health Registration Center and asked them questions about their
“Neustar” scrubbed cell phone list, but based on the conversations, it
was evident that the people calling the Plaintiff had no idea _ what it
was. |

22. Often times Plaintiff, in pursuit of investigation, attempted to
call the number of the Health Registration Center that had previously
called him, but discovered that the numbers that were displayed on
Plaintiff's phone were
"spoof? numbers and could not be called which is indicative of an

entity that is trying to conceal their whereabouts and real identity so

I
 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 12 of 23

as to avoid prosecution for their illegal activities.

23. On June 6, 2017, Plaintiff received another ATDS phone call
on his cellular phone at 4:10 PM relating to health insurance from an
agent who identified herself as Erica of the Health Registration
Center. The phone displayed the number 570-981-0348 which was
later verified as a spoof number. The phone reception was sufficient
on this date that Plaintiff answered her questions relating to health
insurance in sufficient detail that she transferred him to Defendant
Morello who indicated that she could sell insurance to Plaintiff. In the
Plaintiff's experience it has always been the case that all second
level insurance telemarketers are able to sell insurance to a prospect,
whether licensed in the Commonwealth of Pennsylvania or not, by
transferring the call to yet another agent who is licensed.

24. After the phone conversation terminated with Defendant
Morello, Plaintiff researched her to find out details and he discovered
that she was part of the organization with the other Defendants in this
lawsuit. Plaintiff avers that Defendants have direct relationship with
Center and therefore have vicarious liability for the illegal, ultra vires
activities that related to telemarketing directed toward Plaintiff.

25. The TCPA makes it unlawful “to make any call (other than a

12
 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 13 of 23

call made for emergency purposes or made with the prior express
consent of the called party) using an automatic telephone dialing
system or an artificial or prerecorded voice...to any telephone
number assigned to a...cellular telephone service...or any service for
which the called party is charged for the call.” See 47 U.S.C. §
227(b)(1)(A)(iii). As stated immediately above, the calls were placed
using an automatic telephone dialing system to Plaintiffs private
cellular telephone line.

26. The TCPA provides a private cause of action to person who
receive calls in violation of 47 U.S.C. §227(b)(1)(A). See 47 U.S.C. §
227(b)(3).

27. The TCPA provides a private cause of action to person who
receive calls in violation of any of the implementing regulations
| codified in 47 C.F.R. 64.1200. See 47 U.S.C. § 227(c)(5).

28. Plaintiff was harmed by the calls described herein as he was
temporarily deprived of legitimate use of his phone because his
phone line was tied up, it depleted minutes from his calling plan, he
wasted energy and stress in answering a call, his telephone batteries
and electricity were depleted, and his privacy was improperly

invaded. Moreover, the calls injured Plaintiff because they were

13
 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 14 of 23

frustrating, obnoxious, annoying, were a nuisance and disturbed the
solitude of Plaintiff as well as interfered with the work he was doing.

29. The telephone solicitations constituted “calls” under the TCPA
that were not made for emergency purposes. Defendant Advance is
a person “person” as defined by 47 U. S. C. §153(39).

30. Plaintiff did not provide any one, more, or all Defendant, nor
any agent of Defendants, prior express written consent, or any other
form of consent, express or implied, to cause Plaintiff to receive
telephone calls on his personal cell telephone that utilized an
“automatic dialing system” or any system that had the capacity to dial
automatically or otherwise to transmit a message or make calls.

31. As a point of fact, to the extent that “consent” was supplied
during the calls, that was done in order to discover the identity of the
caller and for no other reason. Courts have held this to be legitimate
and have not held such “consent” to be detrimental to a plaintiff
bringing a TCPA action. See for instance, Bank v. Caribbean Cruise
Line, which held that “Purporting to obtain consent during the call,
such as requesting that a consumer “press 1” to receive further
information, does not constitute the prior consent necessary to deliver

the message in the first place, as the request to “press 1” is part of

14
 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 15 of 23

the telemarketing call.... As the FCC has stated, the consent must be
made before the call.”

32. Plaintiff had no prior business relationship with any one, more,
or all of Defendants.

33. The telephone Sales Calls identified herein therefore violated
47 U.S.C. § 227(b)(1)(A), 47 U.S.C. § 227(c)(3)(F), 47 C.F.R.
64.1200(d)(1), 47 C.F.R. 64.1200(d)(3), 47 C.F.R. 64.1200(a)(1)(iii),
47 C.F.R. 64.1200(a)(1), 47 C.F.R. 64.1200(c)(2) as well as the

common law of trespass to chattels.
IV. Causes of Action

First Cause of Action
(Negligent Violation of the TCPA “ATDS’ Prohibition, 47 U.S.C. § 227
et seq.)
34. Plaintiff incorporates and realleges, as though fully set forth
here, each of the paragraph above.
35. As a result of Defendants’ and Defendants’ agents negligent
violations of 47 U.S.C. §227(b)(1)(A), Plaintiff seeks for himself

$500.00 in statutory damages, for each and every violation, pursuant

to 47 U.S.C. §227(b)(3)(B)

15
 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 16 of 23

Second Cause of Action
(Knowing and/or Willful Violation of the TCPA
“ATDS’ Prohibition, 47 U.S.C. § 227 et seq.)
36. Plaintiff incorporates and realleges, as though fully set forth here,
each of the paragraph above.

37. As aresult of Defendants’ and Defendants’ agents knowing
and/or willful violations of 47 U.S.C. §227(b)(1)(A),Plaintiff seeks for
himself treble damages, as provided by statute, up to $1500.00 for
each and every violation, pursuant to 47 U.S. C. §227(b)(3).

Third Cause of Action
(Negligent Violation of TCPA “Sales Call/DNC’” Prohibition,
47 U.S.C. §227 et seq.)

38. Plaintiff incorporates and realleges, as though fully set forth
here, each of the paragraph above.

39. As a result of Defendants’ and Defendants’ agents negligent
violation of 47 U.S.C. §227(c)(3)(F), and 47 C.F.R. 64.1200(c)(2),
Plaintiff seeks for himself $500.00 statutory damages for each and
every violation, pursuant to 47 U.S.C. § 227(c)(3)(F).

Fourth Cause of Action
(Knowing and/or Willful Violation of the TCPA
“Sales Call/DNC’” Prohibition, 47 U.S.C. § 227 et seq.)

40. Plaintiff incorporates and realleges, as though fully set forth

here, each of the paragraph above.

16
 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 17 of 23

41. As a result of Defendant’ and Defendants’ agents willful
violation of 47 U.S.C. §227(c)(3)(F), and 47 C.F.R. 64.1200(c)(2),
Plaintiff seeks for himself treble damages, as provided by statute, up
to $1500.00 for each and every violation, pursuant to 47 U.S.C. §
227(c)(5) |

Fifth Cause of Action
(Negligent Violation of the TCPA “Do-Not-Call Policy”
Requirement, 47 C.F.R. 64.1200 et seq.)

42. Plaintiff incorporates and realleges, as though fully set forth
here, each of the paragraph above.

43. As a result of Defendants’ and Defendants’ agents negligent
violation of 47 C.F.R. 64.1200(d)(1), Plaintiff seeks for himself
$500.00 in statutory damages for each and every violation, pursuant
to 47 U.S.C. § 227(c)(5).

Sixth Cause of Action
(Knowing and/or Willful Violation of the TCPA
“Do-Not-Call Policy” Requirement 47 C.F.R. 64.1200 et seq.)

48. Plaintiff incorporates and realleges, as though fully set forth
here, each of the paragraphs above.

49. As a result of Defendants’ and Defendants’ agents knowing

and/or willful violations of 47 C.F.R. 64.1200(d)(1), Plaintiff seeks for

himself treble damages, as implied, up to $1500.00 for each and

17
 

 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 18 of 23

every violation, pursuant to 47 U.S.C. § 227(c)(5).

Seventh Cause of Action
(Negligent Violation of the TCPA “Do-Not-Call List” Requirement,
47 C.F.R. 64.1200 et seq.)
90. Plaintiff incorporates and realleges, as though fully set forth
here, each of the paragraphs above.

51. As a result of Defendants’ and Defendants’ agents negligent
violations of 47 C.F.R. 64.1200(d)(3), Plaintiff seeks for himself
$500.00 in statutory damages for each and every violation, pursuant
to 47 U.S.C. § 227(c)(5).

Eighth Cause of Action
(Knowing and/or Willful Violation of the TCPA “Do-Not-Call List”
Requirement,
47 C.F.R. 64.1200 et seq.)

52. Plaintiff incorporates and realleges, as though fully set forth
here, each of the paragraphs above.

53. As a result of Defendants’ and Defendants’ agents knowing
and/or willful violations of 47 C.F.R. 64.1200(d)(3), Plaintiff seeks for

himself treble damages, as implied, up to $1500.00 for each and

every violation, pursuant to 47 U.S.C. § 227(c)(5).

18
 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 19 of 23

Ninth Cause of Action
(Trespass to chattels)

54. Plaintiff incorporates and realleges, as though fully set forth
here, each of the paragraphs above.

55. As a result of Defendants’ and Defendants’ agent’s illegal
calls to Plaintiff's cell phone, his battery capacity was diminished as
well as the phones memory. Plaintiff was also denied use of the
phone at the times he received calls from the Defendants and this
agents.

56. As a result of Defendants’ and Defendants’ agents violations
of the TCPA Plaintiff seeks for himself $1.00 damages for each Sales
Call made to his cellular telephone under the theory of trespass to

chattels to be determined after discovery is completed.

v. Prayer for Relief

WHEREFORE, Plaintiff prays for relief against all Defendants, and
each of them as follows:

1. For awards of $500.00 for each negligent violation as set forth
herein to include those that were generally referred to in this
Complaint to be specifically identified after discovery is completed,
but not less than $500.00 for the call that is specifically identified

herein;

19
 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 20 of 23

2. For awards of $1500.00 for each knowing/willful violation as
set forth herein to include those that were generally referred to in this
Complaint to be specifically identified after discovery is completed,
but not less than $500.00 for the call that is specifically identified
herein;

3. Punitive damages to punish Defendant for their willful, illegal,
and deliberate tortuous conduct and to deter others who may
otherwise engage in similar willful illegal and deliberate tortuous
conduct, but not to exceed $100,000.00;

4. An award of $1.00 for the call that is identified herein. to
compensate for the trespass to chattels suffered by Plaintiff;

4. Prejudgment interest at the maximum legal rate;

5. Costs of suit herein incurred; and

6. Such other and further relief as the Court deems proper.

Vi. Demand for Jury Trial

Plaintiff hereby demands a trial by jury on all claims so triable.

Dated: March 25, 2019 SAYLES

Robert D. Kline
Plaintiff pro se

2256 Fairview Road
McClure, PA 17841
Phone 570-658-3448
rob@eawireless.net

 

20
Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 21 of 23

CERTIFICATE OF SERVICE

| On March 25, 2019, | Robert D. Kline, Plaintiff herein served a
! copy of “Plaintiffs First Amended Complaint in: Response to
Defendant's Rule 12(b) Motion” on Defendants and their attorneys
listed below via U. S. Mail postage paid first class:

Advanced Insurance Underwriters, LLC c/o
Jason Wyman

3250 N. 29" Ave.

Hollywood, FL 33020

Jason Wyman
3250 N. 29" Ave.
Hollywood, FL 33020

Marilyn E. Morello
2320 NE 137 St.
North Miami Beach, FL 33181

 

On their attorney’s as addressed as follows:

Timothy A. Schoonover, Esq.
330 Innovation Blvd. Ste 202
State College, PA 16803

Leonard Fornella, Esq.
Two Gateway Center
Sixth Floor

Pittsburgh, PA 15222

Jibs

Robert D. Kline pro se - Plaintiff
2256 Fairview Road

McClure, PA 17841
570-658-3448

 

21
 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Page 22 of 23

2256 Fairview Road
McClure, PA 17841
March 25, 2019

Fram

Clerk of Court ; - IED
U.S. District Court, M.D. Pa. MARRISBURG pa
Federal Bldg. & U.S. Courthouse MAD 9 « ’
228 Walnut Street MAR 2 6

9th Floor ,

Harrisburg, PA 17108

 

RE: Filing of plaintiff's amended complaint

Dear Sir or Madam:

Enclosed please find an original of “Plaintiff's First Amended Complaint in
Response to Defendant’s Rule 12(b) Motion”. Please file this document and
retrung in the postage paid envelope | have provided.

Thanks for your attention to this matter and feel free to call me with any concerns
relating to this document.

Respectfully,

Seth ll

Robert D. Kline — pro se
570-658-3448
rob@eawireless.net
 

 

 

 

Case 1:19-cv-00437-YK-KM Document 5 Filed 03/26/19 Pagé 23 of 23

 

\
eee!
ei
o
Slits bi
suai
ee
ae
aN

 

reyes
ae

HEA

Rob Kline
2256 Fairview Rd —
McClure PA 17841 .

oe
ag

oe

He

: a Be

abd

“4

a
